                                           Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 1 of 9




                                   1

                                   2

                                   3                                     UNITED STATES DISTRICT COURT

                                   4                                    NORTHERN DISTRICT OF CALIFORNIA

                                   5                                              EUREKA DIVISION

                                   6

                                   7       TODD ASHKER, et al.,                                 Case No. 09-cv-05796-CW (RMI)
                                   8                      Plaintiffs,
                                                                                                REPORT AND RECOMMENDATION
                                   9              v.
                                                                                                Re: Dkt. Nos. 1424, 1425
                                  10       MATHEW CATE, et al.,
                                  11                      Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           Now pending before the court are dueling motions for attorneys’ fees.1 In the first motion

                                  14   (dkt. 1424) counsel for Plaintiffs seek an order from the court directing the payment of a disputed

                                  15   sum of attorneys’ fees accrued during the 19th quarter of the monitoring and enforcement period

                                  16   under the Settlement Agreement (dkt. 424-2) involved in this case. In the second motion (dkt.

                                  17   1425) counsel for Defendants seek an order declaring that, as the prevailing parties in the course

                                  18   of an appeal from one of the decisions of this court, Defendants should be entitled to either

                                  19   attorneys’ fees, or in the alternative, “nominal attorneys’ fees in the amount of $1.” (see dkt. 1425

                                  20   at 9). For the reasons stated below, the undersigned recommends that Plaintiffs’ motion (dkt.

                                  21   1424) be granted in part, and that Defendants’ motion (dkt. 1425) be denied. Because each motion

                                  22   seeks relief that is largely unrelated to the other, the undersigned will address them separately.

                                  23                         DEFENDANTS’ MOTION FOR ATTORNEYS’ FEES

                                  24           The Settlement Agreement in this case provides that “Defendants agree to pay Plaintiffs’

                                  25   counsel attorneys’ fees and costs for work reasonably performed on this case, including

                                  26   monitoring CDCR’s compliance with this Agreement and enforcing this Agreement, and for work

                                  27
                                       1
                                  28    Pursuant to Civil Local R. 7-1(b), the undersigned finds that this matter is suitable for disposition without
                                       oral argument.
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 2 of 9




                                   1   to recover fees and costs, at the hourly rate set forth under the Prison Litigation Reform Act . . .

                                   2   On a quarterly basis, Plaintiffs may file motions for reasonable attorneys’ fees accrued in

                                   3   monitoring and enforcing CDCR’s compliance with this Agreement.” See Settlement Agmt. (dkt.

                                   4   424-2) at 21-22. The Settlement Agreement, however, is one-sided in this regard – that is, the

                                   5   agreement contains no provision allowing for Defendants to seek or recover attorneys’ fees under

                                   6   any circumstance. See generally id. at 2-23. The agreement also contains an integration clause

                                   7   stating that it “reflects the entire agreement of the parties and supersedes any prior written or oral

                                   8   agreements between them,” and that that “[a]ny modification of the terms of this Agreement must

                                   9   be in writing and signed by a CDCR representative and attorneys for Plaintiffs and Defendants to

                                  10   be effective or enforceable.” Id. at 22. Additionally, the agreement contains a provision to the

                                  11   effect that “[t]his Agreement shall be government and construed according to California law.” Id.

                                  12          Defendants now seek attorneys’ fees either in the nominal amount of a single dollar, or
Northern District of California
 United States District Court




                                  13   attorneys’ fees somewhere in the neighborhood of $139,500 for appellate work performed by

                                  14   Defendants’ counsel in matters where Defendants were the ultimate prevailing parties; or, if one

                                  15   were to include fees that Defendants have already paid to Plaintiffs’ counsel (about which they

                                  16   have now experienced a change of heart) Defendants submit that “in addition to approximately

                                  17   $139,500 for Defendants’ successful Ninth Circuit appeal . . . the [] motions on which Defendants

                                  18   ultimately prevailed [] cost the State over $500,000 in attorneys’ fees and costs.” See Defs.’ Mot.

                                  19   (dkt. 1425) at 5, 9; see also Shryock Decl. (dkt. 1425-1) at 3-4. Thus, in short, Defendants seek

                                  20   either (1) a nominal fee award of a single dollar; or, (2) an award of the fees their counsel incurred

                                  21   in securing an appellate victory (to wit, $139,500); or, (3) the combination of the amount of fees

                                  22   their counsel incurred in securing that appellate victory plus a clawing back of moneys previously

                                  23   paid to Plaintiffs’ counsel but which has now become the subject of regret due to the subsequent

                                  24   appellate victory. Notwithstanding the Settlement Agreement’s lack of any provision entitling

                                  25   Defendants to the recovery of costs or attorneys’ fees, Defendants suggest that “[u]nder California

                                  26   law, the Agreement’s attorneys’ [] fee provision is reciprocal, and thus the prevailing party on any

                                  27   given enforcement action is entitled to collect its attorneys’ fees and costs spent litigating the

                                  28   enforcement dispute.” See Defs.’ Mot. (dkt. 1425) at 5 (citing Cal Civ. Code § 1717). Defendants
                                                                                          2
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 3 of 9




                                   1   contend that “California has a firm policy against one-sided attorneys’ [] fee provisions in

                                   2   contracts . . . [thus] if a contract contains a provision, like the one here, that allows one of the

                                   3   parties to seek fees incurred in actions to enforce the contract, then either party may recover their

                                   4   attorneys’ fees if they are the prevailing party in a contract enforcement dispute.” Id. at 6.

                                   5   Defendants also suggest that “[c]ourts have applied section 1717 to disputes over the enforcement

                                   6   of settlement agreements.” Id. (citing Lemberg v. San Francisco Opera Ass’n, No. 17-cv-06641-

                                   7   MMC, 20 WL 5074257 (N.D. Cal. Aug. 24, 2020).

                                   8           For the following reasons, the undersigned finds Defendants’ arguments to be

                                   9   unpersuasive. First, the undersigned will note that each of the cases cited by Defendants in support

                                  10   of their interpretation of § 1717 are substantially different than the case at bar. See Defs.’ Mot.

                                  11   (dkt. 1425) at 5-7. For example, the settlement agreement at the heart of Lemberg was materially

                                  12   different in that, unlike the agreement in this case, the attorney fee provision in the agreement in
Northern District of California
 United States District Court




                                  13   Lemberg was two-sided and provided for attorneys’ fees and costs reasonably incurred by any

                                  14   party who might prevail in any action to enforce the terms of that agreement. See Lemberg, Case

                                  15   No. 3:17-cv-06641-MMC, Settlement Agmt. (dkt. 80) at 9. Similarly, Defendants’ reliance on

                                  16   Ribbens Int’l, S.A. de C.V. v. Transp. Int’l Pool, Inc., 47 F. Supp. 2d 1117, 1119 (C.D. Cal. 1999),

                                  17   is misplaced as that case was a breach of contract lawsuit, bringing it within the ambit of § 1717’s

                                  18   “in any action on a contract” language. Defendants’ citation to Merritt v. City of Sunnyvale, 726 F.

                                  19   App’x 646, 648 (9th Cir. 2018) is no more persuasive because that case, an action on a contract

                                  20   between pro se homeowners and their homeowners’ association had been improperly couched as a

                                  21   § 1983 claim, and the appellate court merely affirmed the district court’s granting of an attorneys’

                                  22   fee award to the association under the rationale that, “[t]he district court did not abuse its

                                  23   discretion by granting the Classics Defendants’ motion for attorney’s fees because the Declaration

                                  24   of Restrictions (“CC&Rs”) provided for attorney’s fees in legal proceedings relating to the rights

                                  25   ‘of the Association or any Person subject to this Declaration.’” Similarly, the remainder of the

                                  26   cases relied upon by Defendants are unpersuasive as their holdings rest on materially different

                                  27   foundations than the case at bar. In short, Defendants have not cited to any authority where a

                                  28   federal case involving constitutional torts was settled through an agreement where the parties
                                                                                           3
                                           Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 4 of 9




                                   1   expressly agreed to a one-sided attorneys’ fee provision which was interpreted by a federal court

                                   2   as having to be two-sided due to the application of § 1717.

                                   3           When enacting § 1717, it was not the intention of the California legislature to force the

                                   4   hand of parties to federal civil rights litigation, engaged in settlement negotiations, to always and

                                   5   invariably agree to reciprocal provisions regarding attorneys’ fees in matters pertaining to the

                                   6   enforcement of such settlement agreements. Section 1717(a) of the California Civil Code provides

                                   7   that “[i]n any action on a contract, where the contract specifically provides that attorney’s fees and

                                   8   costs, which are incurred to enforce that contract, shall be awarded either to one of the parties or to

                                   9   the prevailing party, then the party who is determined to be the party prevailing on the contract,

                                  10   whether he or she is the party specified in the contract or not, shall be entitled to reasonable

                                  11   attorney’s fees in addition to other costs.” This case – though it became the subject of a settlement

                                  12   agreement – is not “an action on a contract” as contemplated by § 1717.2 Instead, this case arose
Northern District of California
 United States District Court




                                  13   under federal law through the pleading of a number of federal constitutional torts, and while the

                                  14   case was later settled pursuant to an agreement that, itself, is a contract, it cannot be said that this

                                  15

                                  16   2
                                         See e.g., Gil v. Mansano, 121 Cal. App. 4th 739, 744-45, 17 Cal. Rptr. 3d 420, 424-25 (2004) (“An
                                  17   ‘action’ is ‘a lawsuit brought in a court; a formal complaint within the jurisdiction of a court of law . . . [a]n
                                       ordinary proceeding in a court of justice by which one party prosecutes another for the enforcement or
                                  18   protection of a right, the redress or prevention of a wrong, or the punishment of a public offense’ . . . [i]n
                                       this case, the attorney fee provision in the release is very narrowly drawn. It requires action brought to
                                  19   enforce the terms of the release. Plaintiff did not bring an action on the release; he sued in tort for fraud.
                                       Thus, the mutuality and reciprocity provisions of Civil Code section 1717 are inapplicable.”); Santisas v.
                                  20   Goodin, 17 Cal. 4th 599, 621, 71 Cal. Rptr. 2d 830, 844, 951 P.2d 399, 413 (1998) (“the Legislature did not
                                       act to expand the scope of section 1717 to encompass tort and other noncontract claims arising from
                                  21   contracts containing broadly worded attorney fee provisions, nor did it enact separate legislation to address
                                       such claims or otherwise articulate public policy as permitting or precluding attorney fee awards as costs
                                  22   for such claims.”); Lerner v. Ward, 13 Cal. App. 4th 155, 159, 16 Cal. Rptr. 2d 486, 488 (1993) (“The
                                       [California] Supreme Court held, inter alia, that ‘[a] tort action for fraud arising out of a contract is not,
                                  23   however, an action ‘on a contract’ within the meaning of this section [1717].’”) (citing Stout v. Turney, 22
                                       Cal.3d 718, 730, 150 Cal. Rptr. 637, 586 P.2d 1228 (1978)); Loube v. Loube, 64 Cal. App. 4th 421, 430, 74
                                  24   Cal. Rptr. 2d 906, 911 (1998) (“although the parties had a contractual relationship, and appellant’s claim
                                       for legal negligence arose from the relationship between them, which relationship was founded on a
                                  25   contract, the cause of action sounded in tort and was no more ‘on the contract’ than a claim for breach of
                                       fiduciary duty or for fraud involving a contract. It follows that Civil Code section 1717 provides no basis
                                  26   for an award of attorney fees.”); In re Johnson, 756 F.2d 738, 740 (9th Cir. 1985) (“The question for
                                       determination here, then, is whether a motion for relief from an automatic stay pursuant to 11 U.S.C. §
                                  27   362(d) is an “action on a contract” to which California law should be applied. Although the Righettis were
                                       seeking relief from the automatic stay in order to foreclose under the deed of trust, both case law and the
                                  28   nature of stay relief proceedings support the conclusion that stay relief proceedings are not actions ‘on a
                                       contract’ to which California law should be applied.”).
                                                                                               4
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 5 of 9




                                   1   case is an action on a contract such as would require the court to graft a reciprocity provision into

                                   2   the settlement agreement that the parties could have, but chose not to, include among its express

                                   3   terms.

                                   4            In this regard, Plaintiffs’ arguments are more persuasive. Plaintiffs note that, under the

                                   5   circumstances of this case, the express terms of the settlement agreement and federal law

                                   6   exclusively control their entitlement to an attorneys’ fee award. See Pls.’ Opp. (dkt. 1429) at 2-5.

                                   7   Plaintiffs also note that Defendants, essentially governmental parties, are sufficiently sophisticated

                                   8   such that if they wanted to bargain for a reciprocal attorney fee provision in the agreement they

                                   9   could have done so, and the omission of such a provision reflects the clear intention of the Parties.

                                  10   Id. at 5-6. To put it in Plaintiffs’ words, “[i]f Defendants wanted a prevailing party standard for

                                  11   settlement enforcement work, they knew how to propose it in negotiations, and chose not to do

                                  12   so.” Id. at 6. Accordingly, for the above-discussed reasons, the undersigned RECOMMENDS
Northern District of California
 United States District Court




                                  13   that Defendants’ Motion (dkt. 1425) for attorneys’ fees be DENIED.

                                  14                          PLAINTIFFS’ MOTION FOR ATTORNEYS’ FEES

                                  15            When it was initially filed, Plaintiffs’ fee motion (dkt. 1424) was defective in that it simply

                                  16   sought the payment of $312,747.85 in fees based on 1,139.1 hours of work done by a number of

                                  17   attorneys during the relevant time period; however, as noted by Defendants, Plaintiffs’ fee motion

                                  18   was not accompanied by any supporting documentation to establish the reasonableness of the

                                  19   number of hours expended (see Defs.’ Opp. (dkt. 1428) at 1). Consequently, the undersigned

                                  20   entered an order (dkt. 1430) directing Plaintiffs to provide substantial billing documentation such

                                  21   that the court could gauge the reasonableness of the hours claimed. Shortly thereafter, Plaintiffs

                                  22   submitted some billing records in support of their fee request (see dkt. 1435-3 *SEALED* at 1-

                                  23   53). By way of opposition, Defendants contend that although Plaintiffs’ billing records “contain

                                  24   [some] questionable time entries, Defendants only oppose Plaintiffs’ request for the $44,938.80 in

                                  25   attorneys’ fees for their counsel’s work on the Enforcement Appeal.” See Defs. Opp. (dkt. 1441) at

                                  26   2. The gist of Defendants’ argument in this respect rests on the contentions that Plaintiffs’ counsel

                                  27   overstaffed this appeal, and further, that since Plaintiffs were not the prevailing parties in that

                                  28   appeal, they should not be entitled a fee award for an appeal they lost. See id. at 1-2. However, it
                                                                                           5
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 6 of 9




                                   1   should be noted at the outset that the Settlement Agreement (dkt. 424-2) in this case does not limit

                                   2   attorneys’ fees for Plaintiffs to matters in which they were the prevailing party – instead, it

                                   3   provides, in pertinent part, that “Defendants agree to pay Plaintiffs’ attorneys’ fees and costs for

                                   4   work reasonably performed on this case . . . [thus] [o]n a quarterly basis, Plaintiffs may file

                                   5   motions for reasonable attorneys’ fees accrued in monitoring and enforcing CDCR’s compliance

                                   6   with this Agreement.” Id. at 21-22 (emphases added). Simply because Plaintiffs’ counsel found

                                   7   themselves unable to convince an appellate panel to see things their way does not render their

                                   8   effort to do so as work that was, per se, not “reasonably performed” within the meaning of the

                                   9   Settlement Agreement.

                                  10           It is well established that absolute precision is not required when calculating an award of

                                  11   attorneys’ fees; instead, it is only incumbent on a reviewing court to give “some indication of how

                                  12   it arrived at its figures and the amount of the award [that it found to be] necessary.” Chalmers v.
Northern District of California
 United States District Court




                                  13   City of Los Angeles, 796 F.2d 1205, 1211 (9th Cir. 1986). In fact, not only is absolute precision

                                  14   not required, the Supreme Court has specifically instructed courts in this context that “trial courts

                                  15   need not, and indeed should not, become green-eyeshade accountants. The essential goal in

                                  16   shifting fees (to either party) is to do rough justice, not to achieve auditing perfection. So trial

                                  17   courts may take into account their overall sense of a suit, and may use estimates in calculating and

                                  18   allocating an attorney’s time.” Fox v. Vice, 563 U.S. 826, 838 (2011). The reason the Supreme

                                  19   Court has countenanced this “rough justice” approach is to effectuate the notion that “[a] request

                                  20   for attorney’s fees should not result in a second major litigation.” Hensley v. Eckerhart, 461 U.S.

                                  21   424, 437 (1983). In the end, this court is directed to take into account its overall sense of the case,

                                  22   and, where necessary, to use estimates in calculating and allocating an attorneys’ time

                                  23   expenditures in light of its understanding of the nature and requirements of the litigation because,

                                  24   “[a]s the Supreme Court declared, ‘[w]e can hardly think of a sphere of judicial decision-making

                                  25   in which appellate micromanagement has less to recommend it.’” Parsons v. Ryan, 949 F.3d 443,

                                  26   462 (9th Cir. 2020) (quoting Fox, 563 U.S. at 838).

                                  27           For the reasons described below, as well as to address some of Defendants’ concerns

                                  28   regarding Plaintiffs’ overstaffing of this case – resulting in a moderately inflated number of hours
                                                                                           6
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 7 of 9




                                   1   billed for the work performed – the undersigned will recommend a 10% downward adjustment to

                                   2   the total amount sought by Plaintiffs in order to account for the approximate difference in how

                                   3   Plaintiffs’ legal team chose to staff this case versus what appears to be a number of reasonably

                                   4   expended hours on the tasks for which Plaintiffs seek this fee award. In this regard, it is well

                                   5   established that a “district court can impose a small reduction, no greater than 10 percent – a

                                   6   ‘haircut’ – based on its exercise of discretion and without a more specific explanation.” Moreno v.

                                   7   City of Sacramento, 534 F.3d 1106, 1112 (9th Cir. 2008). Without wading into the minutia of the

                                   8   seemingly countless phone conferences, meetings, and time spent performing various tasks, the

                                   9   undersigned will simply discuss one cogent example of how some of the time spent on this case

                                  10   was not reasonably expended.

                                  11          Included in the 1,139.1 hours of work performed by Plaintiffs’ counsel and encompassed

                                  12   in this fee request is a combined total of 177.5 hours spend on the extension appeal. However, as it
Northern District of California
 United States District Court




                                  13   turned out, the extension appeal amounted to little more than an utter waste of time. On January

                                  14   25, 2019, the undersigned entered an order extending the settlement agreement. See Order of

                                  15   January 25, 2019 (dkt. 1122). Given that the undersigned has been the referral judge, and not the

                                  16   presiding judge on this case, the undersigned had every expectation that any dissatisfied party

                                  17   would seek review of the extension order from Judge Wilken, the presiding judge. However,

                                  18   contrary to that expectation, approximately two weeks after the entry of the extension order, the

                                  19   Parties jointly filed a notice on February 8, 2019, stating that “for the purpose of clarifying that

                                  20   Magistrate Judge Illman’s January 25, 2019 Order on Plaintiffs’ Extension Motion is a final order

                                  21   subject to appellate review, the parties hereby provide notice that they mutually had consented to

                                  22   the finality of Magistrate Judge Illman’s [Extension] order.” See Joint Notice (dkt. 1129) at 2.

                                  23   Pursuant to this short-lived agreement between the Parties, Defendants filed a notice of appeal

                                  24   (dkts. 1126, 1130), and Plaintiffs filed their notice of cross appeal (dkt. 1131), causing the matter

                                  25   to be docketed in the appellate court while bypassing Judge Wilken entirely. Then, once the case

                                  26   was docketed in the appellate court, Plaintiffs – somewhat remarkably – adopted a position that

                                  27   stood in stark contrast to that which was expressed in their joint notice. As the Court of Appeals

                                  28   put it: “[t]he Prisoners argue that we cannot reach the merits of the appeals because the magistrate
                                                                                          7
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 8 of 9




                                   1   judge lacked authority to enter a final extension order.” See Order of USCA (dkt. 1309) at 8. The

                                   2   apparent insincerity of this contention was not lost on the appellate court as it noted that, “[t]o be

                                   3   sure, dismissing the appeals for lack of jurisdiction rewards the Prisoners’ gamesmanship.” Id. at

                                   4   13. Nevertheless, the appeals court was left with little choice but to reluctantly note that, “[w]e

                                   5   agree and therefore dismiss the appeals for lack of jurisdiction.” Id. at 8. For this reason, the

                                   6   presiding judge was directed to treat the extension order entered by the undersigned in January of

                                   7   2019 as a report and recommendation, to entertain objections thereto, and then to issue a truly final

                                   8   and appealable order thereon. Of course, the Court of Appeals was correct, this was in fact nothing

                                   9   more than gamesmanship, and, this gamesmanship resulted in a great deal of wasted time and

                                  10   effort in briefing and arguing what turned out to be a nugatory appeal. It goes without saying that

                                  11   gamesmanship of this sort does not constitute a reasonable expenditure of time or effort as

                                  12   contemplated by the attorney fee provisions of the Settlement Agreement. Accordingly, the
Northern District of California
 United States District Court




                                  13   undersigned RECOMMENDS that Plaintiffs’ fee request be GRANTED in part to the tune of

                                  14   the reduced sum of $281,473.06, in order to reflect a downward adjustment of 10%.

                                  15          One matter remains that should be addressed. Plaintiffs note while they currently “do not

                                  16   seek a ruling on their right to a multiplier at this time,” they repeatedly contend that they “are

                                  17   entitled to a multiplier,” and that they “preserve the right to seek a multiplier at the appropriate

                                  18   time.” See Pls.’ Mot. (dkt. 1424) at 3 n.2. First, the undersigned will note that the time for arguing

                                  19   the propriety of their entitlement to a multiplier for the work performed in relation to this fee

                                  20   request is now, and there is no legitimate reason for the court to address a single fee request in a

                                  21   piecemeal fashion and on a nebulous timetable of Plaintiffs’ choosing. Second, for the reasons

                                  22   stated below, a multiplier is simply not appropriate in this case, neither due to any purported

                                  23   complexity of the subject, nor due to the caliber of the work performed. Initially, it must be noted

                                  24   that there is a strong presumption that the lodestar figure is reasonable. See Fischer v. SJB-P.D.

                                  25   Inc., 214 F.3d 1115, 1119 n.4 (9th Cir. 2000). A modification of the lodestar is appropriate only in

                                  26   “rare” and “exceptional” cases supported by both “specific evidence on the record and detailed

                                  27   findings . . . that the lodestar amount is unreasonably low or unreasonably high.” Van Gerwen v.

                                  28   Guarantee Mut. Life Co., 214 F. 3d 1041, 1045 (9th Cir. 2000). Nonetheless, a court may adjust
                                                                                          8
                                         Case 4:09-cv-05796-CW Document 1453 Filed 05/06/21 Page 9 of 9




                                   1   the lodestar upward or downward based on factors including (1) the novelty and difficulty of the

                                   2   questions involved, (2) the skill displayed in presenting them, (3) the extent to which the nature of

                                   3   the litigation precluded other employment by the attorneys, and (4) the contingent nature of the fee

                                   4   award. See Ketchum v. Moses, 24 Cal. 4th 1122, 1132 (2001). “[T]he trial court is not required to

                                   5   include a fee enhancement to the basic lodestar figure” for these factors, “although it retains

                                   6   discretion to do so in the appropriate case.” Id. at 1138. Plaintiffs bear the burden of proving a

                                   7   multiplier is warranted (see id.) and they have not established that a multiplier is warranted here.

                                   8   First, this case has not presented any novel or difficult legal questions. Second, although Plaintiffs’

                                   9   counsel successfully negotiated a settlement and then persuaded this court to extend the settlement

                                  10   agreement based on a simple showing of a series of continuing and systemic violations of

                                  11   prisoners’ rights, (in light of the wasted time and effort due to the gamesmanship discussed above)

                                  12   counsel’s asserted skill in obtaining these outcomes is more than appropriately factored into the
Northern District of California
 United States District Court




                                  13   PLRA-capped hourly rates. See id. at 1139 (“The factor of extraordinary skill, in particular,

                                  14   appears susceptible to improper double counting; for the most part, the difficulty of a legal

                                  15   question and the quality of representation are already encompassed in the lodestar.”). Third,

                                  16   Plaintiffs’ several attorneys (see list of attorneys at dkt. 1437-2 at 35) do not argue that this matter

                                  17   precluded them from taking on other employment. Accordingly, the undersigned

                                  18   RECOMMENDS a finding that the time for seeking a multiplier for this fee request was now, and

                                  19   that Plaintiffs have failed the establish their entitlement thereto.

                                  20           Any party may file objections to this Report and Recommendation with the district court

                                  21   within fourteen (14) days after being served with a copy. See 28 U.S.C. § 636(b)(1)(B) & (C);

                                  22   Fed. R. Civ. P. 72(b); Civil Local Rule 72-3. Failure to file objections within the specified time

                                  23   may waive the right to appeal the district court’s order.

                                  24           IT IS SO ORDERED.

                                  25   Dated: May 6, 2021

                                  26
                                                                                                       ROBERT M. ILLMAN
                                  27                                                                   United States Magistrate Judge
                                  28
                                                                                           9
